Citation Nr: 0806813	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-01 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for generalized anxiety 
disorder secondary to service-connected bilateral hearing 
loss.  

2.  Entitlement to an effective date prior to December 23, 
2003, for service connection for bilateral hearing loss and 
tinnitus.  

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from December 1982 to December 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in April 2005.  

The issues concerning service connection for generalized 
anxiety disorder secondary to service-connected bilateral 
hearing loss and an initial compensable rating for bilateral 
hearing loss addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A rating decision in August 2002 denied service 
connection for hearing loss and tinnitus; the veteran was 
notified of that decision and did not file a notice of 
disagreement within one year of the mailing of that notice.  

2.  An application to reopen the claim for service connection 
for hearing loss and tinnitus was received on December 23, 
2003.  

3.  A rating decision in April 2005 granted service 
connection for bilateral hearing loss and tinnitus, effective 
from December 23, 2003.  


CONCLUSION OF LAW

The criteria are not met for assignment of an effective date 
prior to December 23, 2003, for service connection for 
bilateral hearing loss and for tinnitus.  38 U.S.C.A. §§ 5110 
(a), 5107 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.400(q)(1)(ii), 20.302, 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier effective date

In general, the effective date for a grant of service 
connection after a final disallowance will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii).  

The record shows that a rating decision in February 2002 
denied service connection for hearing loss and tinnitus.  The 
veteran was notified of that decision in March 2002.  
Communication was received from the veteran later in March 
2002, with additional evidence for the RO to consider 
concerning his claim.  A rating decision in August 2002 again 
denied service connection for hearing loss and tinnitus, and 
the veteran was notified of that decision in August 2002.  No 
communication was received from the veteran within one year 
of the notice of the August 2002 rating decision indicating 
his desire to appeal that decision.  Therefore, the August 
2002 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

On December 23, 2003, a Statement in Support of Claim was 
received from the veteran concerning his claim for service 
connection for hearing loss and tinnitus.  Subsequently, 
private and VA medical evidence was received regarding the 
claim.  A rating decision in April 2005, granted service 
connection for bilateral hearing loss and tinnitus, effective 
from December 23, 2003.  

In his notice of disagreement, received in September 2005, 
the veteran generally indicated his belief that "an earlier 
effective date should be applied."  He did not specify which 
date he believed would be appropriate, nor did he indicate 
why the date assigned by the RO was wrong.  

As set forth above, the earliest effective date that can be 
assigned for a grant of service connection after a final 
disallowance is the date of receipt of the application to 
reopen the claim.  In this case, the Board cannot identify 
any document that was received by VA prior to December 23, 
2003, that can be construed as an application to reopen his 
service connection claim.  

Therefore, the criteria are not met for an effective date 
prior to December 23, 2003, for service connection for 
bilateral hearing loss and tinnitus.  

For the foregoing reasons, the claim for an earlier effective 
date must be denied.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded VA compensation examinations, and 
VA and private treatment records covering the entire period 
of the appeal have been received.  No further development 
action is necessary.  


ORDER

An effective date prior to December 23, 2003, for service 
connection for bilateral hearing loss and tinnitus is denied.  


REMAND

An August 2004 letter from the RO to the veteran did not 
advise him of the information and evidence necessary to 
substantiate his claim for service connection for an anxiety 
disorder as secondary to his hearing loss.  That notice 
defect is presumed to be prejudicial to the veteran and the 
record does not contain evidence sufficient to rebut that 
presumption.  Therefore, the case must be remanded to cure 
that notice defect.  

In addition, the veteran indicated in his September 2005 
notice of disagreement that he had continued to receive 
treatment for his psychiatric disability and for his hearing 
loss at the VA Medical Center in St. Albans, New York.  The 
most recent VA or private treatment records are dated in 
January 2004.  In this regard, the Board observes that VA 
compensation examiners in January 2004 and February 2005 both 
indicated that further evaluation for hearing amplification 
was recommended, and the veteran also stated in his notice of 
disagreement that he was being provided hearing aids by VA.  
The records of that treatment would clearly be relevant to 
the veteran's claims.  Accordingly, all records of the 
veteran's treatment, in particular recent VA treatment 
records, should be obtained.  

Therefore, this case is REMANDED for the following actions:  

1.  Provide the veteran with notice 
concerning his claim for service 
connection for anxiety disorder or for 
adjustment disorder, each as secondary to 
his service-connected hearing loss, that 
complies with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Ask the veteran to provide the names 
and addresses of all health care 
providers who have treated or evaluated 
him for a psychiatric disability and for 
hearing loss since October 2003.  After 
obtaining any needed signed releases from 
the veteran, request copies of all 
medical records identified by him, 
including from the St. Albans VA Medical 
Center.  

3.  Then, readjudicate the veteran's 
claims for service connection for anxiety 
and adjustment disorder as secondary to 
his service-connected hearing loss and 
for an initial compensable rating for his 
hearing loss, including under the 
provisions of 38 C.F.R. § 3.321, 
considering, in particular, his 
statements to VA clinic examiners in 
January 2004 that his hearing loss had 
caused many problems at work and that he 
had lost several jobs due to difficulty 
concentrating because of his hearing 
loss.  If any benefit sought on appeal 
remains denied, furnish the veteran and 
his representative a Supplemental 
Statement of the Case and give them 
opportunity to respond thereto.  Then, 
return the case to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


